EXHIBIT 10.17

AIR COMMERCIAL REAL ESTATE ASSOCITION

STANDARD INDUSTRIAL /COMMERCIAL SINGLE-TENANT LEASE—NET

(DO NOT USE THIS FORM FOR MULTI-TENANT BUILDINGS)

1. BASIC PROVISIONS (“BASIC PRIVISIONS”).

 

  1.1 PARTIES: This Lease (“Lease”), dated for reference purposes only
February 8, 2010, is made by and between NORTHPARK INDUSTRIAL, a California
general partnership of NorthwestIndustrial Center LLC, A California limited
liability company, and Northpark Industrial-Leahy Division LLC, A California
limited liability company(“Lessor”) and Iris International, Inc., a Delaware
Corporation(“Lessee”). (Collectively the “Parties, ”or individually a “Party”).

 

  1.2 Premises: that certain real property, including all improvements therein
or to be provided by Lessor under the terms of this Lease, and commonly known as
9232 Eton Avenue Located in the County of Los Angeles , State of California and
generally described as (describe briefly the nature of the property and , if
applicable, the “Project”, if the property is located within a Project) a
concrete tilit-up industrial building consisting of approximately 21, 984 square
feet of area, aka Lot #10, Tract # 33398, City of Los Angeles, in an MR-2
zone.(“Premises”). (See also paragraph 2)

 

  1.3 Term: Five (5) years and 0 months (“Original Term”) Commencing March 1,
2010 “Commencement date” and ending February 28, 2015(“Expiration Date”). (See
also paragraph 3)

 

  1.4 Early possession: If the Premises are available Lessee may have
non-exclusive passion of the Premises commencing                      (“Early
Possession Date”). (See also paragraph 3.2 and 3.3)

 

  1.5

Base Rent: $13,190.00 per month (“Base Rent”), payable on the First (1st) day of
each month commencing January 1, 2011.. (See also paragraph 4)

 

  x If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted. See Paragraph 50

 

  1.6 Base Rent and other monies paid upon execution:

 

  (a) Base Rent: $0.00 for the period March 1, 2010 through December 31, 2010

 

  (b) Security Deposit: $13,190.00(“Security Deposit”). (See also Paragraph 5)

 

  (c) Association Fees: $             for the period                     

 

  (d) Other: $17,710.00 for NNN Charges (3-1-10 through 12-31-10)

 

  (e) Total Due Upon Execution of this Lease: $30,900.00.

 

  1.7 Agreed Use: research, development and manufacturing of medical and
electronic equipment and related activity.. (See also paragraph 6)

 

  1.8 Insuring Party: Lessor is the “Insuring Party” unless other wise stated
herein. (See also Paragraph 8)

 

  1.9 REMOVED

 

  1.10 Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by (“Guarantor”). (See also paragraph 37)

 

  1.11 Attachments. Attached hereto are the following, all of which constitute a
part of this lease:

 

  x An Addendum consisting of Paragraphs 50 through 66;

 

  ¨ a plot plan depicting the Premises:

 

  ¨ a current set of the Rules and Regulations;

 

  ¨ a Work Letter;

 

  ¨
other (specify): _______________________________________________________________________________

      
____________________________________________________________________________________________

      
___________________________________________________________________________________________

       ________________________



2. Premises.

2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term at the rental, and Upon all of the terms,
covenants and conditions set forth in this Lease. While the approximate square
footage of the Premises may have been used in the marketing of the Premises for
purposes of comparison, the Base rent stared herein is NOT tied to square
footage and is not subject to adjustment should the actual size be determined to
be different. Note: Lessee is advised to verify the actual size prior to
executing this Lease.

2.2 Condition. Lessor shall deliver the premises to lessee broom clean and free
of debris on the Commencement Date or Early Possession Date, whichever fist
occurs (“Start date”), and , so long as the required service contracts described
in Paragraph 7.1(b) below are obtained by Lessee and in effect within thirty
days following the Start Date, warrants that the existing structural elements of
the roof, bearing walls and foundation of any buildings on the Premises (the
“Building”) shall be free of material defects.

2.3 Compliance. Lessor warrants that to the best of its knowledge the
improvements on the Premises comply with the building codes, applicable laws,
covenants or restrictions of record, regulations, and ordinances (“Applicable
Requirements”) that were in effect at the time that each improvement, or portion
thereof, was constructed. Said warranty does not apply to the use to which
Lessee will put the Premises, modifications which may be required by the
Americans with disabilities Act or any similar laws as a result of Lessee’s use
(see Paragraph 50), or to any Alterations or Utility Installations (as defined
in paragraph 7.3(a)) made or to be made by Lessee. NOTE: Lessee is responsible
for determining whether or not the applicable Requirements, and especially the
zoning, are appropriate for Lessee’s intended use, and acknowledges that past
uses of the Premises may no longer be allowed. If the Premises do not comply
with said warranty, Lesser shall, except as otherwise provided, promptly after
receipt of written notice from Lessee

 

Page 1 of 18



--------------------------------------------------------------------------------

setting forth with specificity the nature and extent of such non-compliance,
rectify the same at Lessor’s expense. If Lessee does not give Lessor written
notice of a non-compliance with this warranty within 6 months following the
Start Date, correction of that require during the term of this Lease the
construction of an addition to or an alternation of the Premises and/or Building
(“Capital Expenditure”), Lessor and Lessee shall allocate the cost of such work
as follows:

(a) Subject to paragraph 2.3(C) below, if such Capital Expenditures are required
as a result of the specific and unique use of the Premises by Lessee as compared
with uses by tenants in general, Lessee shall be fully responsible for the cost
thereof, provided, however that if such Capital Expenditure is required during
the last 2 years of this Lease and the cost thereof exceeds 6 months’ base rent,
Lessee may instead terminate this Lease unless Lessor notifies Lessee, in
writing, within 10 days after receipt of Lessee’s termination notice that Lessor
has elected to pay the difference between the actual cost thereof and an amount
equal to 6 months’ Base rent. If Lessee elects termination, Lessee shall
immediately cease the use of the Premises which requires such Capital
Expenditure and deliver to Lessor written notice specifying a termination date
at least 90 days thereafter. Such termination date shall, however, in no event
be earlier than the last day that Lessee could legally utilize the Premises
without commencing such Capital Expenditure.

(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), Lessor shall pay for such Capital Expenditure and Lessee shall
only be obligated to pay, each month during the remainder of the term of this
Lease or any extension thereof, on the date that on which the Base Rent is due,
an amount equal to 144th of the portion of such costs reasonably attributable to
the Premises. Lessee shall pay interest on the balance but may prepay its
obligation at the time. If, however, such Capital Expenditure is required during
the last 2 years of this Lease or if Lessor reasonably determines that it is not
economically feasible to pay its share thereof, Lessor shall have the option to
terminate this Lease upon 90 days prior written notice to Lessee unless Lessee
notifies Lessor, in writing, within 10 days after receipt of Lessor’s
termination notice that Lessee will pay of such Capital Expenditure. If Lessor
does not elect to terminate, and fails to tender its share of any such Capital
Expenditure, lessee may advance such funds and deduct same, with interest, from
Rent until Lessor’s share of such costs have been fully paid. If Lessee is
unable to finance Lessor’s share or if the balance of the Rent due and payable
for the remainder of this Lease is not sufficient to fully reimburse Lessee on
an offset basis, Lessee shall have the right to terminate this Lease upon 30
days written notice to Lessor.

(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change I use, change in intensity of use, or
modification to the Premises than, and in that event, Lessee shall either.
(i) Immediately cease such changed use or intensity of use and/or take such
other steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or (ii) complete such Capital Expenditure at its own expense.
Lessee shall not, however, have any right to terminate this Lease.

2.4 Acknowledgements: Lessee acknowledges that: (a) it has been given an
opportunity to inspect and measure the Premises, (b) it has been advised by
Lessor and/or Brokers to satisfy itself with respect to the size and condition
of the Premises (including but not limited to the electrical, HVAC and fire
sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Lessee’s intended use, (c) Lessee has made such investigation as
it deems necessary with reference to such matters and assumes all responsibility
therefore as the same relate to its occupancy of the Premises, (d) it is not
relying on any respresentationas to the size of the Premises made by Brokers or
Lessor, (e) the square footage of the Premises was not material to Lessee’s
decision to lease the Premises and pay the Rent stated herein , and (f) neither
Lessor, lessor’s agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease. In addition, Lessor acknowledges that: (i) Brokers have
made no representations, promises or warranties concerning Lessee’s ability to
hone the Lease or suitability to occupy the Premises, and (ii) it is Lessor’s
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants.

2.5 Lessee as Prior Owner/Occupant. The warranties made by Lessor Paragraph 2
shall be of no force or effect if immediately prior to the Start Date Lessee was
the owner or occupant of the Premises. In such event, Lessee shall be
responsible for5 any necessary corrective work.

3. Term.

3.1 Term. The Commencement Date, Expiration Date and Original Term of this Lease
are as specified in Paragraph 1.3

3.2 Early Possession. Any provision herein granting Lessee Early Possession of
the Premises is subject to and conditioned upon the Premises being available for
such possession prior to the Commencement Date. Any grant of Early Possession
only conveys a non-exclusive right to occupy the Premises. If Lessee totally or
partially occupies the Premises prior to the Commencement Date, the obligation
to pay Base Rent shall be abated for the period of such Early Possession. All
other terms of this Lease (including but not limited to the obligation s to pay
Real Property Taxes and insurance premiums and to maintain the premises) shall
be in effect during such period. Any such Early Possession shall not affect the
Expiration Date.

3.3 Delay in Possession. Lessor agrees to use its best commercially reasonable
efforts to deliver possession of the Premises to Lessee by the Commencement
Date. If, despite efforts, Lessor is unable to deliver possession by such date,
Lessor shall not be subject to any liability therefore, not shall such failure
affect the validity of this Lease. Lessee shall not, however, be obligated to
pay Rent or perform its other obligations until Lessor delivers possession of
the Premises and any period of rent abatement that Lessee would otherwise have
enjoyed under the terms hereof, but minus any days of delay caused by the acts
or omissions of Lessee. If possession is not delivered within 6o days after the
Commencement Date, Lessee may, at its option, by notice I writing within 10 days
after the e d of such 60 day period, cancel this lease, in which event the
Parties shall be discharged from all obligations hereunder. If such written
notice is not received by Lessor within said 10 day period, Lessee’s right
cancel shall terminate. If possession of the Premises is not delivered within
120 days after the Commencement Date, this Lease shall terminate unless other
agreements are reached between Lessor and Lessee, I writing.

3.4 Lessee Compliance. Lessor shall not be required to deliver possession of the
Premises to Lessee until Lessee complies with its obligation to provide evidence
of insurance (Pargraph8.5). Pending delivery of such evidence, Lessee shall be
required to perform all of its obligations under this Lease from and after the
Start Date, including the payment of Rent, notwithstanding Lessor’s election to
withhold possession pending receipt of such evidence of insurance. Further, if
Lessee is required to perform any other condition s prior to or concurrent with
the Start Date, the Start Date shall occur but Lessor may elect to withhold
possession until such conditions are satisfied.

4. Rent.

4.1 Rent Defined. All monetary obligations of Lessee to Lessor under the terms
of this Lease (except for the Security Deposit) are deemed to be rent (“Rent”).

4.2 Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without offset or deduction (except as
specifically permitted I this Lease), on or before the day on which it is due.
All monetary amounts shall be rounded to the nearest whole dollar. In the event
that any invoice prepared by Lessor is inaccurate such inaccuracy shall not
constitute a waiver and Lessee shall be obligated to pay the amount set forth in
this Lease. Rent for any period during the term hereof which is for less than
one full calendar month shall be prorated based upon the actual number of days
of said month. Payment of Rent shall be made to lessor at its address stated
herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor’s rights to the balance of such Rent,
regardless of Lessor’s endorsement of nay check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
Rent be paid by cashier’s check. Payments will be applied first to accrued late
charges and attorney’s fees, second to accrued interest, then to Base Rent,
Insurance and Real Property Taxes, and any remaining amount to any other
outstanding charges or costs.

 

Page 2 of 18



--------------------------------------------------------------------------------

4.3 REMOVED

5. Security Deposit. Lessee shall deposit with Lessor upon execution hereof the
Security Deposit as security for Lessee’s faithful performance of its obligation
s under this Lease. If Lessee fials to pay Rent, or otherwise Defaults under
this Lease, Lessor may use, apply or retain all or any portion of said Security
Deposit for the payment of any amount already due Lessor, for Rents which will
be due in the future, and/or to reimburse or compensate Lessor for any
liability, expense, loss or damage which Lessor may suffer or incur by reason
thereof. If Lessor uses or applies all or any portion of the Security Deposit,
Lessee shall within 10 days after written request therefore deposit monies with
Lessor sufficient to restore said Security Deposit to the full amount required
by this Lease. If the Base Rent increases during the term of this Lease, Lessee
shall, upon written request from Lessor , deposit additional monies with Lessor
so that the total amount of the Security Deposit shall at all times bear the
same proportion to the increased Base Rent as the initial Security Deposit bore
to the initial Base Rent. Should the Agreed Use be amended to accommodate a
material change in the business of Lessee or to accommodate a sub lessee or
assignee, Lessor shall lave the right to increase the Security Deposit to the
extent necessary, in Lessor’s reasonable judgment, to account for any increased
wear and tear that the Premises may suffer as a result thereof. If a change in
control of Lessee occurs during this Lease and following such change the
financial condition of Lessee is, in Lessor’s reasonable judgment, significantly
reduced, Lessee shall deposit such additional monies with lessor as shall be
sufficient to cause the Security Deposit separate from its general accounts.
Within 90 days after the expiration or termination of this Lease, Lessor shall
return that portion of the Security Deposit not sued for applied by Lessor. No
part of the Security Deposit shall be considered to be held in trust, to bear
interest or to be prepayment for any monies to be paid by Lessee under this
Lease. (see Paragraph 53 of Addendum)

6. Use.

6.1 Use. Lessee shall use and occupy the Premises only for the Agreed Use, or
any other legal use which is reasonably comparable thereto, and for no other
purpose. Lessee shall not use or permit the use of the Premises in a manner that
is unlawful, creates damage, waste or a nuisance, or that disturbs occupants of
or causes damage to neighboring premises in a manner that is unlawful, creates
damage, waste or a nuisance, or that disturbs occupants of or causes damage to
neighboring premises or properties. Other than guide, signal and Seeing Eye
dogs, Lessee shall not keep or allow in the Premises any pets, animals, birds,
fish, or reptiles. Lessor shall not unreasonably withhold or delay its consent
to any written request for a modification of the Agreed Use, so long as the same
will not impair the structural integrity of the improvements on the Premises or
the mechanical or electrical systems therein, and/or is not significantly more
burdensome to the Premises. If Lessor elects to withhold consent, Lessor shall
within 7 days after such request give written notification of same, which notice
shall include an explanation of Lessor’s objections to the change in the Agreed
Use. (See Paragraph 54 of Addendum)

6.2 Hazardous Substances.

(a) Reportable Uses Require Consent. The term “Hazardous Substance” as used I
this Lease shall mean any product, substance, or waste shoes presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either.
(i) Potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a bases for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substances shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, and/or crude oil or any products, by-products or fractions
thereof. Lessee shall not engage in any activity in or on the Premises which
constitutes a Reportable Use of Requirements. “Reportable Use” shall mean
(i) the installation or use of any above or below ground storage tank, (ii) the
generation, possession, storage, use, transportation, or disposal of Hazardous
Substances that requires a permit from, or with respect to which a report,
notice, registration or which any Applicable Requirements requires that a notice
be given to persons entering or occupying the Premises or neighboring
properties. Notwithstanding the foregoing, Lessee may use any ordinary and
customary materials reasonable required to be used I the normal course of the
Agreed Use, ordinary office supplies (copier toner, liquid paper, glue, etc.) an
common household cleaning materials, so long as such use is compliance with all
Applicable Requirements, is not a Reportable Use, and does not expose the
Premises or neighboring property to any meaningful risk of contamination, injury
and/or liability, including, but not limited to, the installation (and removal
on or before Lease expiration or termination) of protective modifications (such
as concrete encasements) and /or increasing the Security Deposit. (See Paragraph
62 of Addendum)

(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on under or about the
premises, other than as previously consented to by Lessor, Lessee shall
immediately give written notice of such fact to Lessor, and provide Lessor with
a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.

(c) Lessee Remediation. Lessee shall not cause any Hazardous Substance to be
spilled or released in, on, under, or about the Premises (including through the
plumbing or sanitary sewer system) and shall promptly, at Lessee’s expense,
comply with all Applicable Requirements and take all investigatory and/or
remedial action reasonably recommend, whether or not formally ordered or
required, for the cleanup of any contamination of , and for the maintenance,
security and/or monitoring of the Premises or neighboring properties, that was
caused ror materially contributed to by Lessee, or pertaining to or involving
any Hazardous Substance brought onto the Premises during the term of this Lease,
by or for Lessee, or any third party.

(d) Lessee Indemnification. Lessee shall indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from ad against
any and all loss of rents and /or damages, liabilities, judgments, claims,
expenses, penalties, and attorneys’ and consultants’ fees arising out of or
involving any Hazardous Substance brought onto the premises by or for Lessee, or
any third party (provided, however that Lessee shall have no liability under
this Lease with respect to underground migration of any Hazardous substance
under the premises from adjacent properties not caused or contributed to by
Lessee). Lessee’s obligations shall include, but not be limed to , the effects
of any contamination or injury to person, property or the environment created or
suffered by lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Lessor in
writing at the time of such agreement.

(e) Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse an hold Lessee, its employees and lenders, harmless
from and against any and all environmental damages, including the cost of
remediation, which result from Hazardous Substances which existed on the
Premises prior to Lessees’ occupancy or which are caused by the gross negligence
or willful misconduct of Lessor, its agents or employees. Lessor’s obligations,
as and when required by the Applicable Requirements, shall include by not be
limited to, the cost of investigation, removal, remediation, restoration and /or
abatement, and shall survive the expiration or termination of this Lease.

(f) Investigations and Remediation’s. Lessor shall retain the responsibility and
pay for any investigations or remediation measures required by governmental
entities having jurisdiction with respect to the existence of Hazardous
Substances on the Premises prior to Lessee’s occupancy, unless such remediation
measure is required as a result of Lessee’s use (including “Alterations”, as
defined in paragraph 7.3(a) below) of the Premises, in which event Lessee shall
be responsible for such payment. Lessee shall cooperate fully in any such
activities at the request of Lessor, including allowing Lessor and lessor’s
agents to have reasonable access to the Premises at reasonable times in order to
carry out Lessor’s investigative and remedial responsibilities

 

Page 3 of 18



--------------------------------------------------------------------------------

(g) Lessor Termination Option. If a Hazardous Substance Condition (see paragraph
9.1(e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefore (in which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to the lessor’s rights under
paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor’s option ,either (i_
investigate and remediate such Hazardous Substance Condition, if required, as
soon as reasonably possible at Lessor’s expense, in which event this Lease shall
continue in full force and effect, or (ii) if the estimated cost to remediate
such condition exceeds 12 times the then monthly Base rent or $1,000,000
whichever is greater, give written notice to lessee, within 30 days after
receipt by Lessor of knowledge of the occurrence of such Hazardous Substance
Condition, of Lessor’s desire to terminate this Lease as of the date 60 days
following the date of such notice. In the event Lessor elects to give a
termination notice, Lessee may within 10 days thereafter, give written notice to
Lessor of Lessee’s commitment to pay the amount by which the cost of the
remediation of such hazardous condition exceeds an amount equal to 12 times the
then monthly Base rent or $1,000,000 whichever is greater. Lessee shall provide
Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor’s
notice of termination.

6.3 Lessee’s Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee’s sole expense, fully diligently
and in a timely manner, materially comply with all Applicable Requirements, the
requirements of any applicable fire insurance underwriter or rating bureau, and
the recommendations of Lessor’s engineers and /or consultants which relate in
any manner to the such Requirements, without regards to whether such
Requirements are now in effect or become effective after the Start Date. Lessee
shall, within 10 days after receipt of Lessor’s written request, provide Lessor
with copies of all permits and other documents, and other information evidencing
lessee’s compliance with any Applicable Requirements specified by Lessor, and
shall immediately upon receipt, notify Lessor in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving the failure of Lessee or
the Premises to comply with any Applicable Requirements. Likewise, Lessee shall
immediately give written notice to Lessor of; (i) any water damage to the
Premises and any suspected seepage, polling, dampness or other condition
conducive to the production of mold; or (ii) any mustiness or other odors that
might indicate the presence of mold in the Premises.

6.4 Inspection; Compliance. Lessor and Lessor’s “Lender” (as defined in
Paragraph 30) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. The cost of any such
inspections shall be paid by Lessor, unless a violation of applicable
Requirements or a Hazardous Substance Condition (see paragraph 9.1) is found to
exist or be imminent, or the inspection is requested or ordered by a government
authority. In such case, lessee shall upon request reimburse Lessor for the cost
of such inspection, so long a such inspection is reasonably related to the
violation or contamination. In addition, Lessee shall provide copies of all
relevant material safety data sheets (MSDS) to Lessor within 10 days of the
receipt of a written request therefore.

7. Maintenance; Repairs, Utility Installations; Trade Fixtures and Alterations.

7.1 Lessee’s Obligations.

(a) In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee’s Compliance with Applicable Requirements), 7.2
(Lessor’s Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Lessee
shall, at Lessee’s sole expense, keep the Premises, Utility Installations
(intended for Lessee’s exclusive use, no matter where located), and Alternations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee’s use, the elements or the age of such portion of the
Premises), including, but not limited to, all equipment or facilities, such as
plumbing, HVAC equipment, electrical, lighting facilities, boilers, pressure
vessels, fire protection system, fixtures, walls (interior and exterior),
foundations, ceilings, roofs, roof drainage systems, floors, windows, doors,
plate glass, skylights, landscaping, driveways, parking lots, fences, retaining
walls, signs, sidewalks and parkways located in, on, or adjacent to the
Premises. Leesee, in keeping the Premises I good order, condition and repair,
shall exercise and perform good maintenance practices, specifically including
the procurement and maintenance of the service contracts required by paragraph
7.1(b) below. Lessee’s obligations shall include restorations, replacements or
renewals when necessary to keep the Premises and all improvements thereon or a
part thereof in food order, condition and state of repair. Lessee shall, during
the term of this Lease, keep the exterior appearance of the Building in a
first-class condition (including, e.g. graffiti removal) consistent with the
exterior appearance of other similar facilities of comparable age and size in
the vicinity, including, when necessary, the exterior repainting of the
Building. (See paragraph 55 of Addendum)



(b) Service contracts: Lessee shall, at Lessee’s sole expense, procure and
maintain contracts, with copies to Lessor, in customary form and substance for,
and with contractors specializing and experienced in the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (i) HVAC equipment, (ii) boiler, and pressure vessels, (iii) fire
extinguishing systems, including fire alarm and /or smoke detection ,
(iv) landscaping and irrigation systems, (v) roof covering and drains, and
(vi) clarifiers. However, lessor reserves the right, upon notice to Lessee, to
procure ad maintain any or all of such service contracts, and Lessee shall
reimburse Lessor, upon demand, for the cost thereof.

(c) Failure to Perform. If Lessee fails to perform Lessee’s obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days’ prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee’s behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly pay
to Lessor a sum equal to 115% of the cost thereof.

(d) Replacement. Subject to Lessee’s indemnification of Lessor as set forth in
Paragraph 8.7 below, and without relieving Lessee of liability resulting from
lessee’s failure to exercise and perform good maintenance practices, if an item
described in Paragraph 7.1 (b) cannot be repaired other than at a cost which is
in excess of 50% of the cost of replacing such item, then such item shall be
replaced by Lessor, and the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay each month during the remainder of the
term of this Lease, on the date on which Base Rent is due, an amount equal to
the product of multiplying the cost of such replacement by fraction, the
numerator of which is one, and the denominator of which is 144 (ie. 1/144th of
the cost per month). Lessee shall pay interest on the unamoratized balance but
may prepay its obligation at any time.

7.2 Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 9 (Damage or Destruction) and 14 (Condemnation ),
it is intended by the Parties hereto that Lessor have no obligation, in any
manner whatsoever, to repair and maintain the Premises, or the equipment
therein, all of which obligations are intended to be that of the Lessee. It is
the intention of the Parties that the terms of this Lease govern the respective
obligations of the Parties as to maintenance and repair of the Premises, and
they expressly waive the benefit of any statute now or hereafter in effect to
the extent it is inconsistent with the terms of this lease.

 

Page 4 of 18



--------------------------------------------------------------------------------

7.3 Utility Installations; Trade Fixtures; Alterations.

(a)Definitions. The term “Utility Installations” refers to all floor and window
coverings, air and/or vacuum lines, power panels, electrical distribution,
security and fire protection systems, communication cabling, lighting fixtures,
HVAC equipment, plumbing, and fencing in or on the Premises. The term “Trade
Fixtures” shall mean Lessee’s machinery and equipment that can be removed
without doing material damage to the Premises. The term “Alterations” shall mean
any modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. “Lessee Owned Alterations and/or
Utility Installations” are defined as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant by Lessor pursuant to
Paragraph7.4(a).

(b) Consent. Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor;’s prior written consent. Lessee may, however, make
nonstructural Alterations or Utility Installations to the interior of the
Premises (excluding the roof) without such consent but upon notice to Lessor, as
long as they are not visible from the outside, do not involve puncturing,
relocating or removing the roof or any existing/wails, will not affect the
electrical, plumbing, HVAC, and/or life safety systems, and the cumulative cost
thereof during this Lease as does not exceed $50.000. Lessee shall also have the
right to make cosmetic Alterations such as carpet, Interior paint, wall covering
without the consent of, but upon notice to Lessor, so long as cosmetic
Alterations are not visible from the outside and do not involve puncturing walls
•• Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and /or install anything on the roof without the prior written
approval of Lessor. Lessor may, as a precondition to granting such approval,
require Lessee to utilize a contractor chosen and/or approved by Lessor. Any
Alterations or Utility Installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with detailed plans. Consent shall be deemed conditioned upon Lessee’s:
(i) acquiring all applicable governmental permits, (ii) furnishing Lessor with
copies of both the permits and the plans and specifications prior to
commencement of the work, and (Hi) compliance with all conditions of said
permits and other Applicable Requirements In a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with as-built plans and specifications. For work which costs an
amount in excess of one month’s Base Rent, Lessor may condition its consent upon
Lessee providing a lien and completion bond in an amount equal to 150% of the
estimated cost of such Alteration or Utility Installation and/or upon Lessee’s
posting an additional Security Deposit with Lessor.

(c) Liens; Bonds. Lessee shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand. Then Lessee shall, at its sole expense defend and protect it self,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, Indemnifying Lessor
against liability for the same. If Lessor elects to participate in any such
action, Lessee shall pay Lessor’s Attorney’s fees and costs.

7.4 Ownership; Removal; Surrender; and Restoration.

(a) Ownership. Subject to Lessor’s right to require removal or elect ownership
as hereinafter provided, all Alterations and Utility installations made by
Lessee shall be the property of Lessee, but considered a part of the Premises.
Lessor may, at any time, concurrently with Lessors approval of any Alteration or
utility Installations elect in writing to be the owner of all or any specified
part of the Lessee Owned Alterations and utility Installations to the extent
they cannot be removal without materially damaging the premises. Unless
otherwise instructed per paragraph 7.4(b) hereof, or unless they can be remove
without materially damaging the Premises. All Lessee Owned Alterations and
Utility Installations shall, at the expiration or termination of this Lease,
become the property of Lessor and be surrendered by Lessee with the Premises.

(b) Removal. By delivery to Lessee of written notice from Lessor not earlier
than 90 and not later than 30 days prior to the end of the term of this Lease,
Lessor may require that any or all Lessee Owned alterations or Utility
Installations be removed by the expiration or termination of this Lease. However
Lessee may require Lessor to give Lessor written notice whether Lessee Owned
Alterations or utility Installations must be removed by the expiration or
termination of the Lease concurrently with Lessor’s approval of same. Lessor may
require the removal at any time of all or any part of any Leasee Owned
Alterations or Utility Installations made without the required consent.



(c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the Improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. Ordinary
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Lessee shall repair any damage
occasioned by the installation, maintenance or removal of Trade Fixtures, Lessee
owned Alterations and/or Utility Installations, furnishings, and equipment as
well as the removal of any storage tank installed by or for Lessee and the
removal, replacement or remediation of any soil, material or groundwater
contaminated by Lessee. Any personal property of Lessee not removed on or before
the Expiration Date or any earlier termination date shall be deemed to have been
abandoned by Lessee and may be disposed of or retained by Lessor as Lessor may
desire. The failure by Lessee to timely vacate the Premises pursuant to this
Paragraph 7.4(c) without the express written consent of Lessor shall constitute
a holdover under the provisions of Paragraph 26 below.

8. Insurance; Indemnity,

8.1 Payment for Insurance. Lessee shall pay for all insurance required under
Paragraph 8 except to the extent of the cost attributable to liability Insurance
carried by Lessor under Paragraph 8.2(b) In excess of $2,000,000 per occurrence.
Premiums for policy periods commencing prior to or extending beyond the Lease
term shall be prorated to correspond to the Lease term. Payment shall be made by
Lessee to Lessor within 10 days following receipt of an invoice.

8.2 Liability Insurance.

(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily Injury, personal injury and
properly damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $2.000.000. Lessee shall add Lessor as an additional insured by means
of an endorsement at least as broad as the Insurance Service Organization’s
·Additional Insured-Managers or Lessor’s of Premises· Endorsement. The policy
shall not contain any intra-insured exclusions as between Insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an “Insured contract” for the performance of Lessee’s Indemnity obligations
under this Lease. The limits of said insurance shall not, however, 111011 the
liability of Lessee nor relieve Lessee of any obligation hereunder. Lessee shall
provide an endorsement on as liability policy(ies) which provides that its
insurance shall be primary to and not contributory with any similar Insurance
carried by Lessor, who’s insurance shall b. considered excess Insurance only.

(b) Carried by Lessor. Lessor shall maintain liability Insurance as described in
Paragraph 8.2(a), in addition to, and not in lieu of, the insurance required 10
be maintained by Lessee. Lessee shall not be named as an additional Insured
therein.

8.3 Property Insurance - Building, improvements and Rental Value.

(a) Building and Improvements. The insuring Party shall obtain and keep in force
a policy or policies in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Premises. The
amount of such Insurance shall be equal to

 

Page 5 of 18



--------------------------------------------------------------------------------

the full Insurable replacement cost of the Premises, as the same shall exist
from time to time, or the amount required by any Lender, but in no event more
than the commercially reasonable and available insurable value thereof. Lessee
Owned Alterations and Utility Installations, Trade Fixtures, and Lessee’s
personal property shall be insured by Lessee not by Lessor. If the coverage is
available and commercially appropriate, such policy or policies shall Insure
against all risks of direct physical loss or damage (except the perils of flood
and/or earthquake unless required by a Lender), Including coverage for debris
removal and the enforcement of any Applicable Requirements requiring the
upgrading, demolition, reconstruction or replacement of any portion of the
Premises as the result of a covered loss. Said policy or policies shall also
contain an agreed valuation provision In lieu of any coinsurance clause, waiver
of subrogation, and Inflation guard protection causing an Increase in the annual
property insurance coverage amount by a factor of not less than the adjusted
U.S. Department of Labor Consumer Price Index for All Urban Consumers for the
city nearest to where the Premises are located, If such insurance coverage has a
deductible clause, the deductible amount shall not exceed $1,000 per occurrence,
and Lessee shall be liable for such deductible amount in the event of an Insured
Loss.

(b) Rental Value. The Insuring Party shall obtain and keep In force a policy or
policies in the name of Lessor with loss payable 10 Lessor and any Lender,
Insuring the loss of the full Rent for one year with an extended period of
Indemnity for an additional 180 days (“Rental Value Insurance”). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period. Lessee shall be
liable for any deductible amount In the event of an insured loss.

(c) Adjacent Premises, If the Premises are part of a larger building, or of a
group of buildings owned by Lessor which are adjacent to the Premises, the
Lessee shall pay for any Increase In the premiums for the property insurance of
such building or buildings if said increase is caused by Lessee’s acts,
omissions, use or occupancy of the Premises.

8.4 Lessee’s Property; Business Interruption Insurance.

(a) Property Damage. Lessee shall obtain and maintain Insurance coverage on all
of Lessee’s personal property, Trade Fixtures, and Lessee Owned Alterations and
Utility Installations. Such insurance shall be full replacement cost coverage
with a deductible of not to exceed $1,000 per occurrence. The proceeds from any
such insurance shall be used by Lessee for the replacement of personal property,
Trade Fixtures and Lessee Owned Alterations and Utility Installations, Lessee
shall provide Lessor with written evidence that such insurance Is In force.

(b) Business Interruption. Lessee shall obtain and maintain loss of Income and
extra expense Insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly Insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.

(c) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of Insurance specified herein are adequate to
cover Lessee’s property, business operations or obligations under this Lease.

8.5 Insurance Policies. Insurance required herein shall be by companies duly
licensed or admitted to transact business in the state where the Premises are
located, and maintaining during the policy term a “General Policyholders Rating”
of at least A-, VI, as set forth in the most current Issue of “Best’s Insurance
Guide”, or such other rating as may be required by a Lender. Lessee shall not do
or permit to be done anything which invalidates the required insurance policies.
Lessee shall, prior to the Start Date, deliver to Lessor certified copies of
policies of such Insurance or certificates evidencing the existence and amounts
of the required insurance, No such policy shall be cancelable or subject to
modification except after 30 days prior written notice to Lessor. Lessee shall,
at least 10 days prior to the expiration of such policies, furnish Lessor with
evidence of renewals or “Insurance binders” evidencing renewal thereof, or
Lessor may order such insurance and Charge the cost thereof to Lessee, which
amount shall be payable by Lessee to Lessor upon demand. Such policies shall be
for a term of at least one year, or the length of the remaining term of this
Lease, whichever is less. If the other Party shall fail to procure and maintain
the insurance required to be carried by it, the other Party may, but shall not
be required to, procure and maintain the same.

8.6 Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to ns
property arising out of or Incident to the perils required to be Insured against
herein. The effect of such releases and waivers is not limited by the amount of
Insurance carried or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the insurance is not invalidated thereby.

8.7 Indemnity. Except for Lessor’s gross negligence or willful misconduct,
Lessee shall indemnify, protect, defend and hold harmless the Premises, Lessor
and ns agents, Lessor’s master or ground Lessor, partners and Lenders, from and
against any and all claims, loss of rents andlor damages, liens, judgments,
penalties, attorneys’ and consultants’ fees, expenses and/or liabilities arising
out of, involving, or in connection with, the use and/or occupancy of the
Premises by Lessee. If any action or proceeding is brought against Lessor by
reason of any of the foregoing matters, Lessee shall upon notice defend the same
at Lessee’s expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee in such defense. Lessor need not have first paid any
such claim In order to be defended or indemnified.

8.8 Exemption of Lessor and Its Agents from Liability. Except to the extent
resulting from Lessor’s gross negligence or willful misconduct, neither Lessor
nor its agents shall be liable under any circumstances for. (i) injury or damage
to the person or goods, wares, merchandise or other property of Lessee, Lessee’s
employees, contractors, invitees, customers, or any other person in or about the
Premises, whether such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, indoor air quality, the presence of mold
or from the breakage, leakage, obstruction or other defects of pipes, fire
sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures, or from any
other cause, whether the said Injury or damage results from conditions arising
upon the Premises or upon other portions of the building of which the Premises
are a part, or from other sources or places, (ii) any damages arising from any
act or neglect of any other tenant of Lessor or from the failure of Lessor or
its agents to enforce the provisions of any other lease in the Project, or
(iii) injury to Lessee’s business or for any loss of income or profit therefrom.
Instead, it is intended that Lessee’s sole recourse In the event of such damages
or Injury be to file a claim on the Insurance policy(ies) that Lessee is
required to maintain pursuant to the provisions of paragraph 8.

8.9 Failure to Provide Insurance. Lessee acknowledges that any failure on its
part to obtain or maintain the insurance required herein will expose Lessor to
risks and potentially cause Lessor to Incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, for any month or portion thereof that Lessee does not maintain the
required insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required insurance, the Base Rent
shall be automatically increased without any requirement for notice to Lessee,
by an amount equal to 10% of the then existing Base Rent or $100, whichever is
greater. The parties agree that such increase in Base Rent represents fair and
reasonable compensation for the additional risk/costs that Lessor will incur by
reason of Lessee’s failure to maintain the required insurance. Such increase in
Base Rent shall in no event constitute a waiver of Lessee’s Default or Breach
with respect to the failure to maintain such insurance, prevent the exercise of
any of the other rights and remedies granted hereunder, nor relieve Lessee of
its obligation to maintain the insurance specified in this Lease.

9. Damage or Destruction.

9.1 Definitions.

(a) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 6 months or less from the
date of the damage or destruction. Lessor shall notify Lessee in writing within
30 days from the date of the damage or destruction as to whether or not the
damage is Partial or Total. Notwithstanding the foregoing, Premises Partial
Damage shall not include damage to windows, doors, and/or other similar items
which Lessee has the responsibility to repair or replace pursuant to the
provisions of Paragraph 7.1.

 

Page 6 of 18



--------------------------------------------------------------------------------

(b) “Premises Total Destruction” shall mean damage or destruction to the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which cannot reasonably be repaired in 6 months or less from the
date of the damage or destruction. Lessor shall notify Lessee in writing within
30 days from the date of the damage or destruction as to whether or not the
damage is Partial or Total.

(c) “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3 (a), irrespective of any deductible amounts
or coverage limits involved.

(d) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.

(e) “Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance, in, on, or under the Premises which requires remediation.

9.2 Partial Damage – Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but no Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect. Notwithstanding the foregoing, if the required insurance
was not in force or the insurance proceeds are not sufficient to effect such
repair, the Insuring Party shall promptly contribute the shortage In proceeds
(except as to the deductible which Is Lessee’s responsibility) as and when
required to complete said repairs. In the event, however, such shortage was due
to the fact that, by reason of the unique nature of the improvements, full
replacement cost Insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
proceeds or to fully restore the unique aspects of the Premises If the shortage
of Insurance proceeds exceeds $500.000 unless Lessee provides Lessor with the
funds to cover the excess over $500.000, or adequate assurance thereof, within
10 days following receipt of written notice of such shortage and request
therefor. If Lessor receives said funds or adequate assurance thereof within
said 10 day period, the party responsible for making the repairs shall complete
them as soon as reasonably possible and this Lease shall remain in full force
and effect, If such funds or assurance are not received, Lessor may nevertheless
elect by written notice to Lessee within 10 days thereafter to: (i) make such
restoration and repair as is commercially reasonable with Lessor paying any
shortage In proceeds, in which case this lease shall remain in full force and
effect, or (ii) have this Lease terminate 30 days thereafter. Lessee shall not
be entitled to reimbursement of any funds contributed by Lessee to repair any
such damage or destruction. Premises Partial Damage due to flood or earthquake
shall be subject to Paragraph 9.3, notwithstanding that there may be some
Insurance coverage, but the net proceeds of any such Insurance shall be made
available for the repairs if made by either Party.

9.3 Partial Damage – Uninsured loss. If a Premises Partial Damage that Is not an
Insured Loss occurs, unless caused by a negligent or willful act of lessee (In
which event Lessee shall make the repairs at Lessee’s expense), Lessor may
either: (i) repair such damage as soon as reasonably possible at Lessor’s
expense, in which event this lease shall continue In full force end effect, or
(ii) if the cost of repairs exceeds $500.000, terminate this Lease by giving
written notice to Lessee within 30 days after receipt by Lessor of knowledge of
the Occurrence of such damage. Such termination shall be effective 60 days
following the date of such notice. In the event Lessor elects to terminate this
Lease, Lessee shall have the right within 10 days after receipt of the
termination notice to give written notice to Lessor of Lessee’s commitment to
pay for the repair of such damage In excess of $500.000 without reimbursement
from Lessor. Lessee shall provide Lessor with said funds or satisfactory
assurance thereof within 30 days after making such commitment. In such event
this Lease shall continue in full force and effect, and Lessor shall proceed to
make such repairs as soon as reasonably possible after the required funds are
available. If Lessee does not make the required commitment, this Lease shall
terminate as of the date specified in the termination notice,

9.4 Total Destruction, Notwithstanding any other provision hereof, if a Premises
Total Destruction occurs, this Lease shall terminate 60 days following such
Destruction. If the damage or destruction was caused by the gross negligence or
willful misconduct of Lessee, Lessor shall have the right to recover Lessor’s
damages from Lessee, except as provided in Paragraph 8.6.

9.5 Damage Near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds one month’s Base
Rent, whether or not an Insured Loss, Lessor or Lessee may terminate this Lease
effective 60 days following the date of occurrence of such damage by giving a
written termination notice to the other party within 30 days after the date of
occurrence of such damage. Notwithstanding the foregoing, if Lessee at that time
has an exercisable option to extend this Lease or to purchase the Premises, then
Lessee may preserve this Lease by, (a) exercising such option and (b) providing
Lessor with any shortage in insurance proceeds (or adequate assurance thereof)
needed to make the repairs on or before the earlier of (i) the date which is 10
days after Lessee’s receipt of Lessor’s written notice purporting to terminate
this Lease, or (ii) the day prior to the date upon which such option expires. If
Lessee duly exercises such option during such period and provides Lessor with
funds (or adequate assurance thereof) to cover any shortage In Insurance
proceeds, Lessor shall, at Lessor’s commercially reasonable expense, repair such
damage as soon as reasonably possible and this Lease shall continue In full
force and effect. If Lessee falls to exercise such option and provide such funds
or assurance during such period, then this Lease shall terminate on the date
specified In the termination notice and Lessee’s option shall be extinguished.

9.6 Abatement of Rent; Lessee’s Remedies.

(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee Is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired. All
other obligations of Lessee hereunder shall be performed by Lessee, and Lessor
shall have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.

(b) Remedies. If Lessor is obligated to repair or restore the Premises and does
not commence, in a substantial and meaningful way, such repair or restoration
within 90 days after such obligation shall accrue, Lessee may, at any time prior
to the commencement of such repair or restoration, give written notice to Lessor
and to any Lenders of which Lessee has actual notice, of Lessee’s election to
terminate this Lease on a date not less than 60 days following the giving of
such notice. If Lessee gives such notice and such repair or restoration is not
commenced within 30 days thereafter, this Lease shall terminate as of the date
specified in said notice. If the repair or restoration is commenced within such
30 days, this Lease shall continue in full force and effect. “Commence” shall
mean either the unconditional authorization of the preparation of the required
plans, or the beginning of the actual work on the Premises, whichever first
occurs. Lessee shall also have the right to terminate this Lease if the damage
is not substantially repaired within one hundred eighty (180) days with respect
to a casualty limited to the Premises (e.g. a fire limited to the Premises) or
within three hundred sixty (360) days with respect to a casualty affecting the
area in which the Premises are located (e.g. an earthquake); and, in order to
exercise such termination rights, Lessee must give written notice of termination
to Lessor and any Lender of Lessor of which Lessee has actual notice, prior to
substantial completion of such repairs.

9.7 Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to lessee so much of Lessee’s Security
Deposit as has not been, or is not then required to be, used by Lessor.

10. Real Property Taxes.

10.1 Definition. As used herein, the term “Real Property Taxes” shall include
any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Premises or the
Project, Lessor’s right to other income therefrom, and/or Lessor’s business of
leasing, by any authority having the direct or indirect power to tax and where
the funds are generated with reference to the Building address and where the

 

Page 7 of 18



--------------------------------------------------------------------------------

proceeds so generated are to be applied by the city, county or other local
taxing authority of a jurisdiction within which the Premises are located. Real
Property Taxes shall also include any tax, fee, levy, assessment or charge, or
any increase therein: (i) imposed by reason of events occurring during the term
of this Lease, including but no limited to, a change in the ownership of the
Premises, and (ii) levied or assessed on machinery or equipment provided by
Lessor to Lessee pursuant to this Lease.

10.2 Payment of Taxes. In addition to Base Rent, Lessee shall pay to Lessor an
amount equal to the Real Property Tax installment due at least 20 days prior to
the applicable delinquency date. If any such installment shall cover any period
of time prior to or after the expiration or termination of this Lease, Lessee’s
share of such installment shall be prorated. In the event Lessee incurs a late
charge on any Rent payment, Lessor may estimate the current Real Property Taxes,
and require that such taxes be paid in advance to Lessor by Lessee monthly in
advance with the payment of the Base Rent. Such monthly payments shall be an
amount equal to the amount of the estimated installment of taxes divided by the
number of months remaining before the month in which said installment becomes
delinquent. When the actual amount of the applicable tax bill is known, the
amount of such equal monthly advance payments shall be adjusted as required to
provide the funds needed to pay the applicable taxes. If the amount collected by
Lessor is insufficient to pay such Real Property Taxes when due, Lessee shall
pay Lessor, upon demand, such additional sum as is necessary. Advance payments
may be intermingled with other moneys of Lessor and shall not bear interest. In
the event of a Breach by Lessee in the performance of its obligations under this
Lease, then any such advance payments may be treated by Lessor as an additional
Security Deposit. Notwithstanding the definition of Real Property Taxes set
forth in Paragraph 10.1, during the five (5) year Original Term only, the term
Real Property Taxes shall not include (and accordingly Lessor shall be solely
responsible for) fifty percent (50%) of any increase in Real Property Taxes
resulting from a reassessment of the Premises arising out of a change in
ownership of all or any portion of the Premises occurring during the Original
Term. The limitations set forth in the foregoing sentence shall not apply to
Real Property Taxes payable for the term of any option regardless of when any
such change in ownership occurred.

10.3 Joint Assessment. If the Premises are not separately assessed, Lessee’s
liability shall be an equitable proportion of the Real Property Taxes for all of
the land and improvements included within the tax parcel assessed, such
proportion to be conclusively determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available.

10.4 Personal Property Taxes. Lessee shall pay, prior to delinquency, all taxes
assessed against and levied upon Lessee Owned Alterations, Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee. When possible, Lessee shall cause its Lessee Owned Alterations and
Utility Installations, Trade Fixtures, furnishings, equipment and all other
personal property to be assessed and billed separately from the real property of
Lessor. If any of Lessee’s said property shall be assessed with Lessor’s real
property, Lessee shall pay Lessor the taxes attributable to Lessee’s property
within 10 days after receipt of a written statement setting forth the taxes
applicable to Lessee’s property.

11. Utilities and Services. Lessee shall pay for all water, gas, heat, light,
power, telephone, trash disposal and other utilities and services supplied to
the Premises, together with any taxes thereon. If any such services are not
separately metered or billed to Lessee, Lessee shall pay a reasonable
proportion, to be determined by Lessor, of all charges jointly metered or
billed. There shall be no abatement of rent and Lessor shall not be liable in
any respect whatsoever for the inadequacy, stoppage, interruption or
discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor’s reasonable control or
in cooperation with governmental request or directions.

12. Assignment and Subletting.

12.1 Lessor’s Consent Required.

(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises without Lessor’s
prior written consent.

(b) Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of more than
forth-nine percent (49%) or more of the voting control of Lessee shall
constitute a change in control for this purpose.

(c) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of execution of this Lease
or at the time of the most recent assignment to which Lessor has consented, or
as it exists immediately prior to said transaction or transactions constituting
such reduction, whichever was or is greater, shall be considered an assignment
of this Lease to which Lessor may withhold its consent. “Net Worth of Lessee”
shall mean the net worth of Lessee (excluding any guarantors) established under
generally accepted accounting principles.



(d) an assignment or subletting without consent shall, at Lessor’s option, be a
Default curable after notice per Paragraph 13.1 (c), or a noncurable Breach
without the necessity of any notice and grace period. If Lessor elects to treat
such unapproved assignment or subletting as a noncurable Breach, Lessor may
either; (i) terminate this Lease, or (ii) upon 30 days written notice, increase
the monthly Base Rent to 110% of the Base Rent then in effect. Further, in the
event of such Breach and rental adjustment, (i) the purchase price of any option
to purchase the Premises held by Lessee shall be subject to similar adjustment
to 110% of the price previously in effect, and (ii) all fixed and non-fixed
rental adjustments scheduled during the remainder of the Lease term shall be
increased to 110% of the scheduled adjusted rent.

(e) Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief,

(f) Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.

(g) Notwithstanding the foregoing, allowing a de minimis portion of the
Premises, i.e. 20 square feet or less, to be used by a third party vendor in
connection with the installation of a vending machine or payphone shall not
constitute a subletting

12.2 Terms and Conditions Applicable to Assignment and Subletting.

(a) Regardless of Lessor’s consent, no assignment or subletting shall: 9i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.

(b) Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or Estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.

(c) Lessor’s consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.

(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee’s obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor’s remedies against any other person or entity
responsible therefore to Lessor, or any security held by Lessor.

(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any. Lessee agrees to provide Lessor
with such other additional information and/or documentation as may be reasonably
requested. Lessee shall reimburse Lessor for any actual costs affiliated with
the request for consent, including but not limited to legal fees incurred by
lessor.

(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.

 

Page 8 of 18



--------------------------------------------------------------------------------

(g) Lessor’s consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2)

(h) notwithstanding anything to the contrary set forth herein, as assignment of
the Lease or subletting of all or a portion of the Premise to an “affiliate” of
Lessee shall not require Lessor’s consent under this Paragraph 12, provided that
(i) Lessee shall supply Lessor with a fully executed copy of the document
evidencing the assignment or sublease at least ten (10) days prior to the
transfer in question, (ii) such assignment or sublease is not a subterfuge by
Lessee to avoid its obligation under this Lease, (iii) if the transfer is an
assignment, the assignee assumes, in full, the obligations of Lessee under this
Lease, and if the transfer is a sublease, the transferee executes such
documentation reasonably required by Lessor in connection with the subordination
of such sublease to this Lease, and (iv) Lessee remains fully liable under this
Lease. The term “Affiliate” of Lessee shall mean an entity which is
(1) controlled by, controls, or is under common control with Lessee; (2) subject
to Paragraph 1.2©, any entity with which Lessee has merged or consolidated, or
(3) subject to Paragraph 12.(c), any entity which acquires all or substantially
all of the assets and/or shares of stock or assets of Lessee. The term “control”
or “controlled” as used in this paragraph shall mean the ownership, directly or
indirectly, or at least fifty percent (50%) of the voting securities of, or
possession of the right to vote, in the ordinary direction of its affairs, of at
least fifty percent (50) of the voting interest in, an entity.

(i) Lessor and Lessee shall share equally in any “Profits” from an assignment or
sublease. The term “Profits” shall mean all consideration, regardless of form,
which Lessee receives or is entitled to receive, from an assignee or sublessee,
directly or indirectly, attributable to the Premises before, during or after the
term of such sublease or in connection with any such assignment, less an amount
equal to the Rent (prorated to space subleased) which Lessee must pay to Lessor
during the period of the sublease or assignment and less reasonable amounts paid
by Lessee for brokerage commissions, advertising costs, legal fees, tenant
improvement allowances and other customary tenant inducements given in
connection with such assignment or sublease. Any sublease rental Profits shall
be payable to Lessor in installments coinciding with and on or before the due
dates of the rental payments due under the sublease.

12.3 Additional Terms and conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein;

(a) Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee’s obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee’s then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the sublessee. Lessee hereby irrevocably authorizes
and directs any such sublessee, upon receipt of a written notice from Lessor
stating that a Breach exists in the performance of Lessee’s obligations under
this Lease, to pay to Lessor all Rent due and to become due under the sublease.
Sublessee shall rely upon any such notice from Lessor and shall pay all Rents to
lessor without any obligation or right to inquire as to whether such Breach
exists, notwithstanding any claim from Lessee to the contrary.

(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor,

(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.

(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.

(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee.

13. Default; Breach: Remedies.

13.1 Default; Breach. A “Default” is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A “Breach” is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:

(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.



(a) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee. THE ACCEPTANCE BY LESSOR OF A PARTIAL PAYMENT OF RENT
OR SECURITY DEPOSIT SHALL NOT CONSISTUTE A WAIVER OF ANY OF LESSOR’S RIGHTS,
INCLUDING LESSOR’S RIGHT TO RECOVER POSSESSION OF THE PREMISES.

(b) The failure of Lessee to allow Lessor and/or its agents access to the
Premises or the commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of 3 business days following written notice to
Lessee.

(c) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements if in Lessor’s reasonable belief there
exists evidence of Lessee’s non-compliance, (ii) the service contracts,
(iii) the rescission of an unauthorized assignment or subletting, (iv) an
Estoppel Certificate or a Tenancy Statement (v) a requested subordination,
(vi) evidence concerning any guaranty and/or Guarantor, (vii) any document
requested under Paragraph 42, (viii) material safety data sheets (MSDS), or
(ix) any other documentation or information which Lessor may reasonably require
of Lessee under the terms of this Lease, where any such failure continues for a
period of 10 days following written notice to Lessee.

(d) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 40 hereof, other than those
described in subparagraphs 13.1(a),(b),(c) or (d), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee’s Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.

(e) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors, (ii) becoming a “debtor”
as defined in 11 U.S.C. §101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within 60 days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.

(f) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false,

(g) If the performance of Lessee’s obligations under this Lease is guaranteed:
(i) the death of a Guarantor, (ii) the termination of a Guarantor’s liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a bankruptcy
filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a Guarantor’s
breach of its guaranty obligation on an

 

Page 9 of 18



--------------------------------------------------------------------------------

anticipatory basis, and Lessee’s failure, within 60 days following written
notice of any such event, to provide written alternative assurance or security,
which when coupled with the then existing resources of Lessee, equals or exceeds
the combined financial resources of Lessee and the Guarantors that existed at
the time of execution of this Lease.

13.2 Remedies. If Lessee fails to perform any of its affirmative duties or
obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee’s behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs and
expenses incurred by Lessor in such performance upon receipt of an invoice
therefore. In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach;

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee provides could be reasonably avoided; and
(iv) any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses or reletting, including necessary renovation and alteration
of the Premises, unreasonable attorney’s fees, and that portion of any leasing
commission paid by Lessor in connection with this Lease applicable to the
unexpired term of this Lease. The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of the District within which the Premises are located at the time of award
plus one percent. Efforts by Lessor to mitigate damages caused by Lessee’s
Breach of this Lease shall not waive Lessor’s right to recover damages under
Paragraph 12. If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding any unpaid Rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a separate suit. If a
notice and grace period required under Paragraph 13.1 was not previously given,
a notice to pay rent or quit, or to perform or quit given to Lessee under the
unlawful detainer statute shall also constitute the notice required by Paragraph
13.1. In such case, the applicable grace period required by Paragraph 13.1 and
the unlawful detainer statute shall run concurrently, and the failure of Lessee
to cure the Default within the greater of the two such grace periods shall
constitute both an unlawful detainer and a Breach of this Lease entitling Lessor
to the remedies provided for in this Lease and/or by said statute,

(b) Continue the Lease and Lessee’s right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relief, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessor’s right to possession,

(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state where in the Premises are located. The
expiration or termination of this Lease and/or the termination of Lessee’s right
to possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.

13.3 Removed

13.4 Late Charges. Lessee hereby acknowledges that late payment by lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 days after written notice that such amount is
due, then, without any requirement for additional notice to Lessee. Lessee shall
immediately pay to Lessor a one-time late charge equal to five percent (5%) of
each such overdue amount. The Parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Lessor will incur by
reason of such late payment. Acceptance of such late charge by Lessor shall in
no event constitute a waiver of Lessee’s Default or Breach with respect to such
overdue amount, nor prevent the exercise of any of the other rights and remedies
granted hereunder. In the event that a late charge is payable hereunder, whether
or not collected, for 3 consecutive installments of Base Rent, then
notwithstanding any provision of this Lease to the contrary, Base Rent shall, at
Lessor’s option, become due and payable quarterly in advance.

13.5 Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for non-scheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to non-scheduled payments. The interest
(“Interest”) charged shall be equal to the prime rate reported by the Wall
Street Journal as published closest prior to the date when due plus four percent
(4%) but shall not exceed the maximum rate allowed by law. Interest is payable
in addition to the potential late charged provided for in Paragraph 13.4.

13.6 Breach by Lessor.

(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall in
no event be less than 30 days after receipt by Lessor, and any Lender whose name
and address shall have been furnished Lessee in writing for such purpose, of
written notice specifying wherein such obligation of Lessor has not been
performed, except in the case of an emergency when a reasonable time may be less
than thirty (30) days; provided, however, that if the nature of Lessor’s
obligation is such that more than 30 days are reasonably required for its
performance, then Lessor shall not be in breach if performance is commenced
within such 30 day period and thereafter diligently pursed to completion.

(b) Performance by Lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender cures said breach within 30 days after receipt of said notice, or if
having commenced said cure they do not diligently pursue it to completion, then
Lessee may elect to cure said breach at Lessee’s expense and offset from Rent
the actual and reasonable cost to perform such cure, provided, however, that
such offset shall not exceed an amount equal to the greater of one month’s Base
Rent or the Security Deposit, reserving Lessee’s right to seek reimbursement
from Lessor for any such expense in excess of such offset. Lessee shall document
the cost of said cure and supply said documentation to Lessor.

14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively “Condemnation”), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If more than 10% of the building, or more than 25% of that portion
of the Premises not occupied by any building, is taken by Condemnation, Lessee
may, at Lessee’s option, to be exercised in writing within 10 days after Lessor
shall have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation paid by the condemnor
for Lessee’s relocation expenses, loss of business goodwill and/or Trade
Fixtures, without regard to whether or not this Lease is terminated pursuant to
the provisions of this Paragraph. All Alterations and Utility Installations made
to the Premises by Lessee, for purposes of Condemnation only, shall be
considered the property of the Lessee and Lessee shall be entitled to any and
all compensation which is payable therefore. In the event that this Lease is not
terminated by reason of the Condemnation, Lessor shall repair any damage to the
Premises caused by such Condemnation.

15.1 Removed

15.2 Removed

 

Page 10 of 18



--------------------------------------------------------------------------------

15.3 Representations and indemnities of Broker Relationships. Lessee and Lessor
each represent and warrant to the other that it has had no dealings with any
person, firm, broker or finder (other than the Brokers, if any) in connection
with this Lease, and that no one other than said named Brokers is entitled to
any commission or finder’s fee in connection herewith. Lessee and Lessor do each
hereby agree to indemnity, protect, defend and hold the other harmless from and
against liability for compensation or charges which may be claimed by any such
unnamed broker, finder or other similar party by reason of any dealings or
actions of the indemnifying Party, including any costs, expenses, attorney’s
fees reasonably incurred with respect thereto.

16. Estoppel Certificates.

(a) Each Party (as “Responding Party”) shall within 10 days after written notice
from the other Party (the “Requesting Party”) execute, acknowledge and deliver
to the Requesting Party a statement in writing in form similar to the then most
current “Estoppel Certificate” form published by the AIR commercial Real Estate
Association, plus such additional information, confirmation and/or statements as
may be reasonably requested by the Requesting Party,

(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party,
(ii) there are no uncured defaults in the Requesting Party’s performance, and
(iii) if Lessor is the Requesting Party, not more than one month’s rent has been
paid in advance. Prospective purchasers and encumbrances may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall within 10 days after written notice
from Lessor deliver to any potential lender or purchaser designated by Lessor
such financial statements as may be reasonably required by such lender or
purchaser, including but not limited to Lessee’s financial statements for the
past 3 years. All such financial statements shall be received by Lessor and such
lender or purchaser in confidence and shall be used only for the purposes herein
set forth.

17. Definition of Lessor. The term “Lessor” as used herein shall mean the owner
or owners at the time in question of the fee title to the Premises, or, if this
is a sublease, of the Lessee’s interest in the prior lease. In the event of a
transfer of lessor’s title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Upon such transfer or assignment and delivery
of the Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Lessor shall
be binding only upon the Lessor as hereinabove defined.

18. Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

19. Days. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Lease shall mean and refer to calendar days.

20. Limitation on Liability. The obligations of Lessor under this Lease shall
not constitute personal obligations of Lessor or its partners, members,
directors, officers or shareholders, and Lessee shall look to the Premises, and
to no other assets of Lessor, for the satisfaction of any liability of Lessor
with respect to this Lease, and shall not seek recourse against Lessor’s
partners, members, directors, officers or shareholders, or any of their personal
assets for such satisfaction.

21. Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.

22. No Prior or Other Agreements; Broker disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee each represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the use, nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party.



23. Notices.

23.1 Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party’s signature on this Lease
shall be that Party’s address for delivery or mailing of notices. Either Party
may by written notice to the other specify a different address for notice,
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party of parties at such addresses as Lessor
may from time to time hereafter designate in writing.

23.2 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantees next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be made on the security thereof, and to all renewals,
modifications, and extensions thereof. Lessee agrees that the holders of any
such Security Devices (in this Lease together referred to as “Lender”) shall
have no liability or obligation to perform any of the obligations of Lessor
under this Lease. Any Lender may elect to have this Lease and/or any Option
granted hereby superior to the lien of its Security Device by giving written
notice thereof to Lessee, whereupon this Lease and such Options shall be deemed
prior to such Security Device, notwithstanding the relative dates of the
documentation or recordation thereof.

30.2 Attornment. In the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Device to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of the new owner, this Lease will automatically become a new lease
between Lessee and such new owner, and (ii) Lessor shall thereafter be relieved
of any further obligations hereunder and such new owner shall assume all of
Lessor’s obligations, except that such new owner shall not: (a) be liable for
any act or omission of any prior Lessor or with respect to events occurring
prior to acquisition of ownership; (b) be subject to any offsets or defenses
which Lessee might have against any prior Lessor, (c) be bound by prepayment of
more than one month’s rent, or (d) be liable for the return of any security
deposit paid to any prior Lessor which was not paid or credited to such new
owner.

30.3 Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee’s subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
“Non-Disturbance Agreement”) from the Lender which Non-Disturbance Agreement
provides that Lessee’s possession of the Premises, and this Lease, including any
options to extend the term hereof, will not be disturbed so long as Lessee is
not in Breach hereof and attorns to the record owner of the Premises. Further,
within 60 days after the execution of this Lease, Lessor shall, if requested by
Lessee, use its commercially reasonable efforts to obtain a Non-Disturbance
Agreement from the holder of any pre-existing Security Device which is secured
by the Premises. In the event that Lessor is unable to provide the
Non-Disturbance Agreement within said 60 days, then Lessee may, at Lessee’s
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non-Disturbance Agreement. Lessor represents and warrants to
Lessee that there is no Security Device encumbering the Premises as of the date
of this Lease.

30.4 Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.

 

Page 11 of 18



--------------------------------------------------------------------------------

31. Attorney’s Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to be
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorney’s fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party of Broker of its claim or defense. The attorney’s fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorney’s fees reasonably incurred. In addition,
Lessor shall be entitled to attorney’s fees, costs and expenses incurred in the
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach ($200 is a reasonable minimum per
occurrence for such services and consultation).

32. Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s agents shall
have the right to enter the Premises at any time, in the case of an emergency,
and otherwise reasonable times after reasonable prior notice for the purpose of
showing the same to prospective purchasers, lenders, or tenants, and making such
alterations, repairs, improvements or additions to the Premises as Lessor may
deem necessary or desirable and the erecting, using and maintaining of
utilities, services, pipes and conduits through the Premises and/or other
premises as long as there is no material adverse effect to Lessee’s use of the
Premises. All such activities shall be without abatement of rent or liability to
Lessee.

33. Auctions. Lessee shall not conduct, nor permit to be conducted, any auction
upon the Premises without Lessor’s prior written consent, which consent shall
not be unreasonably withheld or delayed. Lessor shall not be obligated to
exercise any standard of reasonableness in determining whether to permit an
action.

34. Signs. Lessor may place on the Premises ordinary “For Sale” signs at any
time and ordinary “For Lease” signs during the last 6 months of the term hereof.
Except for ordinary “for sublease” signs, Lessee shall not place any sign upon
the Premises without Lessor’s prior written consent. All signs must comply with
all Applicable Requirements.

35. Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor’s failure within 10 days following any such event
to elect to the contrary by written notice to the holder of any such lesser
interest, shall constitute Lessor’s election to have such event constitute the
termination of such interest.

36. Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld or delayed. Lessor’s actual reasonable costs
and expenses (including but no limited to architects’, attorneys’, engineers’
and other consultants’ fees) incurred in the consideration of, or response to, a
request by Lessee for any Lessor consent, including but not limited to consents
to an assignment, a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee upon receipt of an invoice and supporting documentation
therefore. Lessor’s consent to any act, assignment or subletting shall not
constitute an acknowledgment that no Default or Breach by Lessee of this Lease
exists, nor shall such consent be deemed a waiver of any then existing Default
or Breach, except as may be otherwise specifically stated in writing by Lessor
at the time of such consent. The failure to specify herein any particular
condition to Lessor’s consent shall not preclude the imposition by Lessor at the
time of consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within 10 business days following such request.

37. Guarantor.

37.1 Execution. The Guarantors, if any, shall each execute a guaranty in the
form most recently published by the AIR Commercial Real Estate Association, and
each such Guarantor shall have the same obligations as Lessee under this Lease.

37.2 Default. It shall constitute a Default of the Lessee if any Guarantor fails
or refuses, upon request to provide: (a) evidence of the execution of the
guaranty, including the authority of the party signing on Guarantor’s behalf to
obligate Guarantor, and in the case of a corporate Guarantor, a certified copy
of a resolution of its board of directors authorizing the making of such
guaranty, (b) current financial statements. (c) an Estoppel Certificate, or
(d) written confirmation that the guaranty is still in effect.

38. Quiet Possession. Subject to payment by Lessee of the Rent and performance
of all of the covenants, conditions and provisions on Lessee’s part to be
observed and performed under this Lease, Lessee shall have quiet possession and
quiet enjoyment of the Premises during the term hereof.

 

  39. Options. If Lessee is granted en Option, as defined below, then the
following provisions shall apply;



39.1 Definition. “Option” shall mean: (a) the right to extend or reduce the term
of or renew this Lease or to extend or reduce the term of or renew any lease
that Lessee has on other property of Lessor; (b) the right of first refusal or
first offer to lease either the Premises or other property of Lessor; (c) the
right to purchase, the right of first offer to purchase or the right of first
refusal to purchase the Premises or other property of Lessor.

39.2 Options Personal To Original Lessee. Any Option granted to Lessee in this
Lease is personal to the original Lessee, and cannot be assigned or exercised by
anyone other than said original Lessee and only while the original Lessee Is in
full possession of the Premises and, if requested by Lessor, with Lessee
certifying that Lessee has no Intention of thereafter assigning or subletting.
For purposes of this paragraph 39, original Lessee shall be deemed to include an
Affiliate of Lessee to whom an assignment of this Lease or sublease of the
Premises was made pursuant to Paragraph 12.2(g)

39.3 Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease. a later Option cannot be exercised unless the prior
Options have been validly exercised.

39.4 Effect of Default on Options.

(a) Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), (111) during the time Lessee
is In Breach of this Lease, or (iv) in the event that Lessee has been given 3 or
more notices of separate Default, whether or not the Defaults are cured, during
the 12 month period immediately preceding the exercise of the Option.

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 39.4(a).

(c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, II, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (I) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof).

40. Multiple Buildings. If the Premises are a part of a group of buildings
controlled by Lessor, Lessee agrees that It will abide by and conform to all
reasonable rules and regulations which Lessor may make from time to time for the
management, safety, and care of said properties, including the care and
cleanliness of the grounds and including the parking, loading and unloading of
vehicles, and to cause its employees, suppliers, shippers, customers,
contractors and invitees to so abide and conform. Lessee also agrees to pay its
fair share of common expenses incurred in connection with such rules and
regulations.

41. Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.

 

Page 12 of 18



--------------------------------------------------------------------------------

42. Reservations. Lessor reserves to itself the right, from time to time, to
grant, without the consent or Joinder of Lessee, such easements, rights and
dedications that Lessor deems necessary, and to cause the recordation of parcel
maps and restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with the use of the Premises by
Lessee. Lessee agrees to sign any documents reasonably requested by Lessor to
effectuate any such easement rights, dedication, map or restrictions.

43. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment ·under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If R shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay. A Party who does not initiate
suit for the recovery of sums paid “under protest” with 6 months shall be deemed
to have waived its right to protest such payment.

44. Authority; Multiple Parties; Execution.

(a) If either Party hereto is a corporation, trust, Iimited liability company,
partnership, or similar entity, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this lease on its behalf. Each Party shall, within 30 days
after request, deliver to the other Party satisfactory evidence of such
authority.

(b) If this Lease is executed by more than one person or entity as “Lessee’,
each such person or entity shall be jointly and severally liable hereunder. It
is agreed that anyone of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named Lessees, and Lessor may rely on .the same as if all of the named Lessees
had executed such document.

(c) This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

45. Conflict. Any conflict between the printed provisions of this Lease and
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.

46. Offer. Preparation of this Lease by either Party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease Is not intended to be binding until executed and
delivered by all Parties hereto.

47. Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.

48. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT
OF THIS AGREEMENT.

49. Arbitration of Disputes. An Addendum requiring the Arbitration of all
disputes between the Parties and/or Brokers arising out of this lease is is not
attached to this Lease.

50. Americans with Disabilities Act. Since compliance with the Americans with
Disabilities Act (ADA) is dependent upon Lessee’s specific use of the Premises,
Lessor makes no warranty or representation as to whether or not the Premises
comply with ADA or any similar legislation. In the event that Lessee’s use of
the Premises requires modifications or additions to the Premises in order to be
in ADA compliance, Lessee agrees to make any such necessary modifications and/or
additions at Lessee’s expense.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.

2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE STRUCTURAL
INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE SUITABILITY
OF THE PREMISES FOR LESSEE’S INTENDED USE.

WARNING: IF THE PREMISES IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES IS LOCATED.

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

 

Executed at:

  

SANTA MONICA, CALIFORNIA

  Executed at:   

CHATSWORTH, CALIFORNIA

On:   

        2/16/10                                     

  On:   

        2/18/10                                 

By LESSOR:    NORTH PARK INDUSTRIAL   By LESSEE:   

IRIS INTERNATIONAL, INC.

NORTHWEST INDUSTRIAL, LLC      By:   

/s/ Gary Siegel

  By:   

/s/ Cesar Garcia

NamePrinted:    Gary Siegel   Name Printed:    Cesar Garcia Title:    Manager  
Title:    Chairman, President & CEO

NORTHPARK INDUSTRIAL-LEAHY DIVISION, LLC

 

WEST AMERICAN CONSTRUCTION CORP.

    

 

BY:   

/s/ Nicholas M. Brown

 

By:

  

/s/ John Yi

Name Printed:    Nicholas M. Brown  

Name Printed:

  

John Yi

Trtle:    President  

Title:

  

Corporate Vice President Operations

Address:    3340 Ocean Park Blvd., #1040  

Address

  

: 9162 Eton Avenue

   Santa Monica, CA 90405     

Chatsworth, CA 91311

Telephone:    (310) 652-8288  

Telephone:

  

 

(818) 709-1244

Facsimlle:    (310) 652-4972   Facsimile:    (818) 700-9661 Federal ID No.   
95-3146812   Federal ID No.   

 

 

Page 13 of 18



--------------------------------------------------------------------------------

BROKER:       BROKER:    Attn:   

 

   Attn:   

 

Title:   

 

   Title:   

 

Address:   

 

   Address:   

 

Telephone:(    )   

 

   Telephone:(    )   

 

Facsimile:(    )   

 

   Facsimile:(    )   

 

Federal lD No.   

 

   Federal lD No.   

 

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street, Suite
800, Los Angeles, CA 90017. Telephone No. (213) 687·8777, Fax No.:
(213) 681-8616.

 

Page 14 of 18



--------------------------------------------------------------------------------

STANDARD ADDENDUM TO LEASE - NET

 

   

Lease dated:

   February 8, 2010       

Lessor:

   NORTHPARK INDUSTRIAL.       

Lessee:

   IRIS INTERNATIONAL, INC.   

IN THE EVENT OF ANY CONFLICT BETWEEN THE PRINTED PROVISIONS OF THE LEASE AND
THIS ADDENDUM, THE PROVISIONS OF THIS ADDENDUM SHALL CONTROL

51) Base Rent (paragraph 1.5, continued): In addition to the base rent that
Lessee is obligated to pay under Paragraphs 1.5 and 4, Lessee will also be
obligated to pay Lessor the sum of $1,771.00 per month as Lessor’s monthly
estimate for Lessee’s share of Real Property Taxes, insurance, landscaping and
irrigation system maintenance. The current average monthly costs for Real
Property Taxes, insurance, landscaping and irrigation and fire sprinklers for
the subject Premises are $1,191.00, $175.00, $375.00 and $30.00, respectively.
Every year of this Lease, during the month of July, and during the month
immediately following the termination of this Lease, Lessor will prepare an
accounting of all actual Real Property Taxes, insurance, landscaping and
irrigation system maintenance for the just concluded twelve-month period. Any
differences between the actual expenses and Lessor’s estimates shall be either
immediately refunded to Lessee or immediately due by the Lessee, whichever the
case may be.

Lessee or its authorized agent shall have the right, upon five (5) days prior
written notice to Lessor, to inspect, at Lessor’s main accounting offices,
Lessor’s unaudited books and records regarding these expenses.

The monthly Base Rent shall be increased annually and paid in accordance with
the following rent schedule (which does not include the additional monies due
for taxes, inslll’3l1ce and landscape and irrigation maintenance as deemed
above):

(a) On March 1, 2011, March 1, 2012, March 1, 2013 and again on March 1. 2014,
the monthly rent payable under Paragraph 4 of the attached Lease shall be
adjusted by the increase, if any, from the date this Lease commenced, in the
Consumer Price Index of the Bureau of Labor Statistics of the U.S. Department of
Labor for All Urban Consumers, Los Angeles-Anaheim-Riverside, California
(l982/84=100), “All Items”, herein referred to as “C.P.I.”

(b) The monthly rent payable in accordance with Paragraph (a) of this Addendum
shall be calculated as follows: the rent payable for the first month of this
Lease, as set forth in Paragraph 4 of the attached Lease, shall be multiplied by
a fraction the numerator of which shall be the C.P.I. of the month immediately
preceding the effective date of the subject rent escalation, and the denominator
of which shall be the C.P.I. for the first month of the Lease term. The sum so
calculated shall constitute the new monthly rent hereunder, but, in no event,
shall such new monthly rent be less than the rent payable for the month
immediately preceding the date for rent adjustment.

(c) In the event the compilation and/or publication of the C.P.I. shall be
discontinued, then the index most nearly the same as the C.P.I. shall be used to
make such ca1culation. In the event that Lessor and Lessee cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the rules of said
association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitrators shall be paid equally be Lessor and
Lessee.

(d) Lessor shall notify Lessee of any rental increases pursuant to this
Paragraph as soon as practicable after the relevant C.P.I. figures have been
released. Until such notification, Lessee shall continue to pay the rent in
effect during the prior rental period. After notification of a rental increase,
Lessee shall commence making rental payments in the increased amount and shall,
within ten (l0) days after such notification, pay to Lessor the amount of any
rental increases due for previous months.

52) Vehicle Parking. Lessee shall be entitled to those parking spaces located on
those portions of the parking lot and/or in the parking structure directly
across the street from the Premises which have been designated by Lessor for
parking.

Lessee or Lessee’s employees, visitors, customers, or guests shall not park in
driveways, alleyways, easement ways or other areas not specifically marked as
parking spaces.

No automotive repair, car washing, waxing and detailing, or covered parking is
permitted at any time.

Prohibited vehicles are not permitted; examples of prohibited vehicles shall
include, but shall not be limited to, trailers, campers, recreational vehicles,
boats, “dead automobiles” or automobiles parked longer than 48 hours.

 

Page 15 of 18



--------------------------------------------------------------------------------

STANDARD ADDENDUM TO LEASE - NET

Page 3

Security. Security bars or other security measures installed by Lessee require
prior written consent of Lessor. Such installations, except for electronic
security systems, shall remain as part of the Premises upon termination of the
Lease unless Lessor requests removal of such installations and restoration of
the Premises in accordance with Paragraph 7.4.

56) Ownership; Removal; Surrender; and Restoration (paragraph 7.4, continued)
Lessor’s right under Paragraph 7.4(b) to require that any or all Lessee Owned
Alterations or Utility Installations be removed by Lessee by the expiration or
earlier termination of this Lease applies to all tenant improvements, including
but not limited to improvements which were made to the Premises by Lessor at the
request of Lessee and improvements the cost of which was amortized over the
Lease term or a portion thereof in the form of additional rent. If Lessee
desires to install wallpaper in the Premises, Lessor may require the removal and
restoration of the walls upon Lessee’s vacancy of the Premises, which shall be
done at Lessee’s sole cost and expense.

57) Replacement Cost (paragraph 8.3(a), continued) With reference to the
property insurance required by Paragraph 8.3(a), Lessor and Lessee agree that
the full replacement cost of the Premises will be not less than $2.198.400 as of
the Commencement Date of the term of this Lease.

58) Holdover (paragraph 26, continued) If Lessee remains in possession of the
Premises after the expiration of the Lease term, without Lessor’s written
consent, then Lessee’s occupancy of the Premises shall be deemed to be a
holdover tenancy upon all of the provisions of this Lease pertaining to
obligations of Lessee, but not including any options or rights of first refusal,
if any, granted to Lessee under this Lease. If Lessee’s hold-over tenancy
exceeds ten (10) days, Lessee may terminate the tenancy only by giving sixty
(60) days written notice of termination to Lessor, whereas Lessor may terminate
the tenancy or change the terms of the Lease upon giving to Lessee sixty
(60) days written notice thereof. The termination date shall be the last day of
the month in which the notice requirement has been met.

Notwithstanding anything to the contrary contained in Paragraphs \.3, 1.5, 3.1,
4 or elsewhere in this Lease, Lessee’s obligation to pay rent shall continue
until (i) Lessee has removed all of its property from the Premises, (ii) Lessee
has made any repairs required under Paragraph 7.4(c), (Hi) Lessee has removed
all Alterations, improvements, additions and Utility Installations which Lessor
requires Lessee to remove pursuant to Paragraph 7.4(b), and (iv) Lessee has
notified Lessor in writing that all of the items (i) through (Hi) of this
paragraph, to the extent applicable, have been accomplished.

59) Declaration of Covenants, Conditions and Restrictions for Northpark
Industrial Center. Lessee acknowledges receipt of a copy of the Declaration of
Covenants, Conditions and Restrictions for Northpark Industrial Center recorded
with the County of Los Angeles as document numbers 79-760182 and 85-1324915.
Lessee has reviewed and approved said documents and agrees to be bound by all
the terms and conditions therein. Lessee further agrees that said Covenants,
Conditions and Restrictions shall be binding upon Lessee and any sublessee,
successor and assigns which they may have.

60) DELETED

61) Paragraphs 2.2 and 2.3 Condition and Compliance (continued): Lessee accepts
the premises in its current “AS-IS” condition and waives all rights to
warranties as provided for elsewhere in this Lease.

62) Hazardous Substances (paragraph 6.2, continued):

As a condition to Lessor’s execution of this Lease, and as a material inducement
to cause Lessor to enter into this Lease and accept the Lessee as a tenant of
the Lessor’s Premises, Lessee has delivered to Lessor an Environmental
Compliance and Information Checklist, which has been completed, dated and signed
by Lessee (the “Environmental Checklist”). Lessee represents, warrants and
agrees as follows: (i) as of the date of the Environmental Checklist and as of
the Commencement Date, the Environmental Checklist is and will be complete and
accurate in all material respects, (H) Lessee shall promptly notify Lessor of
any circumstances causing any change in, or addition to, the information or
answers set forth therein, arising during the term of this Lease or any
extension thereof, and (Hi) no information or disclosure has been omitted from
the Environmental Checklist which is necessary to be included therein in order
for the Environmental Checklist, or any part thereof, to be not misleading in
any material respect.

63) DELETED

 

Page 16 of 18



--------------------------------------------------------------------------------

STANDARD ADDENDUM TO LEASE – NET

Page 4

64) Option to Extend

A. Lessor hereby grants to Lessee the option to extend the term of this Lease
for a five (5) year period commencing when the prior term expires upon each and
all of the following terms and conditions:

(i) Lessee gives to Lessor and Lessor receives written notice of the exercise of
the option to extend this Lease for said additional term no earlier than nine
months and no later than six months prior to the time that the option period
would commence if the option were exercised, time being of the essence. If said
notification of the exercise of said option is not so given and received, this
option shall automatically expire;

(ii) The provisions of paragraph 39, including the provision relating to default
of Lessee set forth in paragraph 39.4 of this Lease are conditions of this
Option;

(iii) All of the terms and conditions of this Lease except where specifically
modified by this option shall apply;

(iv) On March 1. 2015. March 1. 2016. March 1. 2017. March 1. 2018 and again on
March I 2019 . the monthly Base Rent payable under paragraph 1.5 and 4 of the
attached Lease shall be adjusted by the increase, if any, from the date this
Lease commenced in the C.P.I. As used herein, the term “C.P.I. shall mean the
Consumer Price Index of the Bureau of Labor Statistics of the U.S. Department of
Labor for All Urban Consumers, Los Angeles-Anaheim-Riverside, California
(l982/84=100), “All Items”, herein referred to as “C.P.1.”

a. The monthly Base Rent payable in accordance with paragraph A(iv) of this
Addendum shall be calculated as follows: the monthly Base Rent payable for the
first month of the term of this Lease, as set forth in paragraph 4 of the
attached Lease, shall be multiplied by a fraction the numerator of which shall
be the C.P.I. of the calendar month immediately preceding the effective date of
the subject rent escalation, and the denominator of which shall be the C.P.I.
for the calendar month in which the original Lease term commenced. The sum so
calculated shall constitute the new monthly Base Rent hereunder, but, in no
event, shall such new monthly Base Rent be less than 103% of the rent payable
for the month immediately preceding the date for rent adjustment.

b. In the event the compilation and/or publication of the C.P.I. shall be
discontinued, then the index most nearly the same as the C.P.I. shall be used to
make such calculation. In the event that Lessor and Lessee cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the rules of said
association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitrators shall be paid equally be Lessor and
Lessee.

c. Lessor shall notify Lessee of any rental increases pursuant to this paragraph
as soon as practicable after the relevant C.P.I. figures have been released.
Until such notification, Lessee shall continue to pay the monthly Base Rent in
effect during the prior rental period. After notification of a rental increase,
Lessee shall commence making rental payments in the increased amount and shall,
within ten (l0) days after such notification, pay to Lessor the amount of any
rental increases due for previous months.

(v) On November 1, 2011, November 1, 2012, November 1, 2013 and again on
November 1, 2014, the monthly Base Rent payable shall be adjusted upward to 103%
of the monthly Base Rent payable for the month immediately preceding each rent
adjustment.

B. If this option to extend is exercised, the option term shall commence on
March I, 2015 and shall end on February 28, 2020.

65) HVAC Units. Lessee accepts the HV AC equipment in its current “AS-IS”
condition and waives any provisions in this lease regarding warranties on same.

66) Letter of Credit. Provided that Lessee is not then in Breach of this Lease
and further provided that no event has occurred that with the passage of time or
the giving of notice, or both, would constitute a Breach, Lessee may at any time
during the term of this Lease provide to Lessor in sul’stit’.1tion for the
Security Deposit an irrevocable unconditional stand-by letter of credit (the
“Letter of Credit”) in form and substance approved by Lessor in its sole
discretion issued solely to Lessor (or, at Lessor’s option, jointly to Lessor
and Lessor’s Lender, if any) by a bank or savings association reasonably
approved by Lessor having offices in Los Angeles County, California and having
assets of not less than $1 Billion. The amount of the Letter of Credit shall be
the required amount of the Security Deposit; and, upon the receipt by Lessor of
the Letter of Credit complying with the provisions of this Paragraph, Lessor
shall refund the Security Deposit to Lessee. If the Letter of Credit expires
prior to the date which is thirty (30) days after the expiration date of the
Lease (including exercised option Term), it shall be replaced not less than
thirty (30) days prior to such expiration. Any lapse in effectiveness of the
Letter of Credit from any cause whatsoever shall be deemed a material Breach of
this Lease. The Letter of Credit shall be maintained throughout the Term
including option Term and shall remain in force for at least thirty (30) days
after expiration or other termination of this Lease and the vacating of the
Premises by Lessee. If at any time during the Lease Term after expiration of any
applicable notice and cure period, any Rent or any other obligation of Lessee
shall be overdue, Lessor shall have the right to draw down and apply any amount
of the Letter of Credit to the payment of any such overdue Rent or other sum. In
the event of the failure of Lessee to perform any of the other

 

Page 17 of 18



--------------------------------------------------------------------------------

STANDARD ADDENDUM TO LEASE – NET

Page 5

required terms, covenants or conditions of this Lease after expiration of any
applicable notice and cure period, Lessor shall have the right to draw down and
apply the entire amount of the Letter of Credit or so much thereof as may be
necessary to compensate Lessor for all loss, damage and expenses, including
attorneys’ fees and costs, sustained or suffered by Lessor due to such failure
to perform on the part of Lessee. Notwithstanding the provisions of the
foregoing two sentences, if any amount payable by Lessee under this Lease shall
be overdue or if Lessee fails to perform any of the other required terms,
covenants or conditions of this Lease, and at such time Lessor shall be
prohibited by any law or court order or prohibited by any law or court order
without the consent of court from giving to Lessee a notice of such Default, no
such notice or opportunity to cure shall be required prior to Lessor drawing
down and applying the amount of the Letter of Credit required to address such
Default of Lessee. If Lessee fails to replace the Letter of Credit not less than
thirty (30) days prior to its expiration, Lessor may draw down the entire amount
of the Letter of Credit Should the entire Letter of Credit or any portion
thereof be drawn down and applied by Lessor hereunder, Lessee shall, upon
written demand, cause the issuer of the Letter of Credit to restore the Letter
of Credit to the required amount. Lessor may assign the Letter of Credit to any
person or entity acquiring or succeeding to Lessor’s interest in the Premises
and thereupon Lessor shall be discharged from any further obligation with
respect to the Letter of Credit. The rights and remedies granted to Lessor
pursuant to this Paragraph are in addition to Lessor’s other remedies as
provided in this Lease or at law. If otherwise applicable to the Letter of
Credit, Lessee hereby waives the provisions of Section 1950.7 of the California
Civil Code.

 

LESSOR:   LESSEE: NORTHPARK INDUSTRIAL   IRIS INTERNATIONAL, INC. By:  

/s/ Gary Siegel

  By:  

Cesar Garcia                    2/12/10

      Chairman, President & CEO By:  

/s/ Nicholas M. Brown

  By:  

/s/ John Yi

      Corporate Vice President, Operations

 

Page 18 of 18